 SKAGGS PAY LESS DRUGSTORES249Skaggs Pay Less Drug StoresandRoberta Green.Case 20-CA-5960March 24, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND BROWNOn November 9, 1970, Trial Examiner Robert L.Piper issued his Decision in the above-entitledproceeding, finding that Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthatRespondent had not engaged in certain otherunfair labor practices alleged in the complaint andrecommended that those allegations be dismissed.Thereafter, the General Counsel filed exceptions tothe Trial Examiner's Decision and a supporting briefand the Respondent filed cross-exceptions and a briefin support of cross-exceptions and in answer to theGeneral Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision, the exceptions, cross-excep-tions, briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Skaggs Pay Less Drug Stores,Oakland, California, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT L. PIPER, Trial Examiner: This proceeding,under Section 10(b) of the National Labor Relations Act, asamended, was heard at San Francisco, California onSeptember 1, 1970,1 pursuant to due notice. The complaint,which was issued on June 19, on a charge filed March 3,alleged as amended that Respondent engaged in unfairlabor practices proscribed by Section 8(a)(1) and (4) of theAct. Respondent's answer denied the alleged unfair laborpractices.The General Counsel and Respondent filedbriefs.The General Counsel's and Respondent's unop-posedmotions to correct the official transcript ofproceedings are hereby granted.Upon the entire record in the case and from myobservation of the witnesses, I make the following:FINDINGS OF FACT1.JURISDICTIONAL FINDINGSRespondent is a California corporation engaged in theretail sale of drugs, cosmetics, sundries, and dry goods, withaplace of business located in Oakland, California.Respondent annually receives gross revenues in excess of$500,000, and purchases and receives in California directlyfrom sources outside the State of California goods andsupplies valued in excess of $50,000. Respondent admits,and I find, that it is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDProfessional & Clerical Employees Division of FreightCheckers,ClericalEmployees & Helpers, Local 856,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America (hereinafter calledthe Union), is a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.Introduction and IssuesDuring a prior Board proceeding (Cases 20-CA-5508,5717, and 5718) involving this same Respondent, hearingswere held on February 17, 18, 24, and 25. During the courseof these hearings two employees and several formeremployees testified as witnesses for the General Counsel.On February 25 Respondent discharged Roberta Green,one of its employees who had testified for the GeneralCounsel. On February 27, Respondent interviewed VictoriaBurgess, the other employee who had testified for theGeneral Counsel.The issues as framed by the pleadings are: (1) thedischarge of an employee allegedly because she had giventestimony at a prior hearing under the Act or had engagedin conduct sufficiently related to that hearing to possess aprotected status; and (2) interference, restraint, andcoercion allegedly by attempting to constructively dis-charge another employee because she had given testimonyunder the Act.B.Chronologyof EventsThe parties stipulated that Roberta Green and Victoria1All dates hereinafter refer to 1970unless otherwise indicated189 NLRB No. 39 250DECISIONSOF NATIONALLABOR RELATIONS BOARDBurgess,employed in Respondent's accounting depart-ment,werecalled by the General Counsel and gavetestimony adverse to the interests of Respondent during thehearingswhich were held February 17, 18, 24, and 25 in theprior Board proceeding. Green testified on February 17 andBurgesstestified on both February 18 and 24. Kenneth Lettwas Respondent's controller and accounting manager, hisimmediatesuperiorwas RexBowers,Respondent's vicepresident of finance and corporate secretary, and Donald J.Eaton was Respondent's vice president of administrationand company attorney. Lett was called by Respondent as awitnessin the prior proceeding on both February 24 and 25.During a recess in the hearing on the afternoon of February24 during the course of Lett's testimony, Green wasobtaining a drink at the water fountain in the hall outsidethe courtroom. Lett was standing behind her waiting to geta drink at the fountain. Green turned around, saw Lettstanding there and said to him: "You are a liar." Greenspoke in a normal and deliberate tone of voice. Either Lettdenied the accusation and Green repeated it, or nothingfurther was said. In any event Lett returned to the witnessstand after therecess.Lett was upset but said nothing about the incident untilafter he was excused from the stand and the hearingterminated at approximately 5 p.m. He then advised bothof the counsel for the General Counsel, Respondent'scounsel and Eaton, in a group, that Green had called him aliar in the hall outside the courtroom during the recess. Lett,Eaton, and Respondent's counsel, Don T. Hubner, Jr.,proceeded to a nearby restaurant to discuss the incident.Lett was understandably angry and upset, having beenaccused of perjury, a serious offense. Lett told Hibner andEaton that Lett also was upset because he believed that hewould be unable to maintain discipline and morale in theaccounting department if it became known among theemployees that Green had with impunity called him a liarunder oath. Respondent knew that Green was one of themost outspoken employees in the accounting department.Lett had approximately 102 employees, 100 of whom werewomen, in his department. For thesereasons,Lett wantedto fireGreen immediately. However, Hubner advisedagainst it,pointing out that although Lett had adequatecause to fire Green, her discharge would probablyresult inthe filing of a charge with the Board and expensivelitigationbecause the incident had occurred during a Boardhearing at which Green had been calledas a witness.Hibner advised instead that Respondent confer with Greenas soon as possible when she was no longer attending thehearing,point out the seriousness of her accusation ofperjury, explain that honest witnesses frequently differ intheir recollection of the same event, and try to calm herdown, secure a retraction of her accusation and avoid thepotential departmental problem. Eaton was of the sameview and accordingly Respondent decided to followHibner's advice. The record establishes, and I find, thatRespondent decided not to terminate or otherwise disci-pline Green if she retracted her accusation, which in turnwould eliminate the disciplinary and morale problem whichconcerned Lett.Becauseof numerous previous conflicts inthe testimony during the then-pending proceeding, Hibneralso recommended that Respondent obtain an accuratetranscript of the proposed conference with Green by use ofa tape recorder or stenographer.The following morning, February 25, Green reported forwork at her office instead of returning to the hearing. Lettwas scheduled to resume the witness stand, but he andEaton were present at the office before the hearing wasscheduled to commence. In view of Hibner's advice, theydecided to call Green to the office immediately, explain thesituation, and attempt to secure a retraction. Pursuant toHibner's suggestion, Eaton arranged to have his legalsecretary,Mrs.Majorie Beaver, take the interview inshorthand, at which she was accomplished, by listening onan intercom or talk-a-phone system in an adjoining office.Lett summoned Green to Eaton's office where the threetalked.Eaton started the interview by advising Green that theywished to discuss the incident that had occurred theprevious day during the recess in the hearing. ThereuponLett spoke up and told Green that they were referring to theincident when she had called him a liar. Green replied thatshe had been upset and knew she should not have said it,but then said to Lett: "But you are a liar." She then turnedto Eaton and said to him: "You are a liar too." Lett, whomI credit, testified that after those statements by Green, Lettfelt that the entire purpose of the meeting had beenfrustrated.Green then described a specific instance inLett's testimony the previous day which she considered tobe untrue. Eaton tried to smooth the troubled waters bytellingGreen that everyone was entitled to his opinion andeach one testified to what he honestly believed. During theconversationGreen referred to several items of Lett'stestimony which she considered untrue, and four or fivetimes reiterated that Lett was a liar. She also repeated thatEaton was a liar. Lett asked Green how she could wish tocontinue working for him if she considered him a liar. After5 or 10 minutes of such discussion it became apparent toboth Lett and Eaton that Green was not only not going toretract her accusation, but instead had reiterated it severaltimes and in addition had accused Eaton of being a liar.Accordingly Lett terminated her. He testified that hedecided to fire Green because she had called him a liarunder oath the preceding day, and because she had againcalled him and Eaton liars repeatedly during the interview.Lett,whom I credit, also stated that Green's testimony atthe hearing had nothing to do with his decision to terminateher, which was based solely on the fact that she had calledhim a liar under oath, had reiterated her accusation andhad accused Eaton of lying also.The substance of the foregoing interview was derivedfrom the testimony of Eaton, Lett, and Green and the first3-1/4 pages of the transcript prepared by Beaver from hershorthand notes, which transcript was received in evidenceas past recollection recorded. Beaver testified that she couldnot recall the conversation, that reading her transcript didnot in fact refresh her recollection, but authenticated thefirst portion of the transcript as true and accurate at thetimemade, shortly after the interview, including certaincorrectionsmade by Lett and Eaton. During the firstportion of the interview, before Green left the office andreturned, she was composed and spoke in a normal tone ofvoice.After her termination, Green asked for a good SKAGGS PAY LESS DRUG STORES251reference, which Lett agreed to give her. She thereupon leftthe office.Within less than a minute she returned andengaged in further conversation with Lett and Eaton in aloud yelling voice. Beaver admitted that she was unable toget an accurate transcript of this further conversationbecause of the uproar and the fact that upon occasion allthree of them were talking at the same time. However shetestified credibly that the transcript prior to that interrup-tion was substantially accurate although not verbatim. Theportion of the conversation after Green returned is notsignificant,inasmuch as it consisted primarily of adiscussion between Lett and Green concerning incidentsinvolved in the prior proceeding, not relevant to the issuesin this proceeding, and Green again reiterating that bothLett and Eaton were liars. I place no reliance upon thatportion of the transcript. The interview terminated by Lettadvising Green that he and Eaton would have to leave forthe hearing that day. Green then informed four employeesin her office that she had been fired because she had calledLett a liar. Green after securing her paycheck also returnedto the Board hearing that day.With one exception there is no substantial differencebetween Green's testimony and that of Lett, Eaton, andBeaver concerning the interview on February 25. Greentestified that she had been excused by the General Counselthepreviousday from returning to the hearing andaccordingly had returned to work on the morning ofFebruary 25, at which time she was called to Eaton's officeby Lett. She admitted calling Lett a liar during the recess atthe hearing the preceding day. According to her, during theinterview Lett asked her if she realized that she had accusedhim of perjury, a very serious offense, and she replied thatshewas sorry but nevertheless he was a liar. Greenadmitted reiterating four or five times during the interviewthat Lett was a liar, and also calling Eaton a liar. The onlyrealdifference between her testimony concerning theinterview and that of Lett, Eaton, and Beaver was thatGreen contended that she did not refer to Eaton as a liaruntil after her termination. In addition to the transcript,Lett and Eaton, whom I credit, both testified that Greenaccused Eaton of being a liar before her termination. Therecord establishes, and I find, that at the outset of theinterview Green in her first statement reiterated that Lettwas a liar and then stated that Eaton was a liar too.On February 27 Lett summoned Burgess to his office.Bowers, Lett's superior, and Ray Vasques, a supervisor inthe accounting department, were also present. A week or soearlier,Burgess had informed her supervisor that herhusband, who was employed by the State of California, wasconsidering transferring to a job in Los Angeles, in whichevent she would be quitting and moving to Los Angeles.Burgess had taken time off to make a trip to Los Angeles tocheck possible living quarters. Lett wanted to ascertain thestatus of Burgess' plans and asked whether and when shewas planning to leave Respondent's employ. Burgessreplied that her husband had decided to take the job in LosAngeles and that they would be moving there about April15, about which time she would be quitting Respondent'semploy.According to Burgess, whom I credit, Lett then told herthat he was not going to fire her, but that he wished that shewould leave voluntarily because her presence at Respon-dent was bothering the other employees and was annoyingto management. He also stated that she could not very wellbe happy working there because it seemed that everytimesomething came up she was always on the opposite side ofmanagement.(In the just-completed Board proceeding,Burgessand two other employees had testified about beingcriticized and threatened with termination by Bowers forengaging in extensive,allegedly prounion discussions withother employees during worktime.In this connection,Bowers had testified that Respondent had an oral ruleknown to its employees prohibitingsolicitationduring worktime. In rebuttal,Burgesshad testified that Respondent hadpermitted the solicitation of funds on behalf of a certainreligious organization and Girl Scouts and Camp Fire Girlsto sellcookies and candy in the officeareaduring workinghours in the presence of supervisors.)Burgessanswered Lett by replying that she was happyworking for Respondent but had been subpenaed to thehearing, and had to tell the truth because she believed thatthere was more involved in beinga witnessthan just thepossibility of perjury, because you had to live with yourown conscience, to which Lett agreed. Lett and Burgessalsodiscussed the incident testified to in the priorproceeding for whichBurgessand two other employees hadbeen criticized and threatened for engaging anotheremployee in conversation during work time, allegedlyadvocating theUnion.As Burgess was leaving theinterview,Lett referredtoBurgess'prior testimonyconcerning buying candy from children soliciting in theoffice, and told her not to buy any more candy in the office.On the morning of March 5 Lett again calledBurgess tohis office and criticized her for taking too much time on hercoffee and luncheon breaks.Burgessdenied that she haddoneso. Burgessaccused Lett of singling her out which Lettdenied.On the afternoon of March 5 Lett again calledBurgessto his office at which time he interrogated herabout the charge in this proceeding which had been filed byGreen on March 3. Lett had a copy in his hand. The chargeamong other things referred to Respondent threatening andcoercing an employee on or about February 27 because shehad given testimony adverse to Respondent in the priorproceeding. Lett askedBurgessif she had filed or signed acomplaint.Burgessreplied that she had not. At Lett'srequest,Burgess signed a statement,prepared by Beaver,setting forth the interview, and an additional statementread toBurgessby Lett before the interview advising herthat an unfair labor practice charge had been filed byGreen, that Burgess'statementwas solely for the purpose ofinvestigating that charge, that if it accurately reflected theconversation she shouldsign it, that she was free to sign ornot as she desired, and that there would be no reprisals ineither case.Burgesswas not terminated and left Respon-dent's employ voluntarily on or about March 27.The foregoingfindingswith respect to the interview ofFebruary 27 are based upon the credited testimony ofBurgess.(The twoconversationsonMarch 5 weresubstantially undisputed.)Bowerstestified that the conver-sation on February 27 dealt only with whether or notBurgess was leavingRespondent's employ to move to LosAngeles, and denied the othercommentsattributed to Lett 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Burgess.However, on cross-examination Bowers'memory was refreshed and he recalled Lett's statement toBurgess about not buying anymore candy in the office.Vasques, who testified after Bowers, also recalled Lett'sstatement to Burgess concerning the purchase of candy inthe office. Both of them denied that Lett made any of theother statements attributed to him by Burgess. On directexamination as an adverse witness, Lett testified that theinterview was limited to his inquiry concerning whether andwhen Burgess was planning to leave and his "facetious"comment that she should not buy any more cookies orcandy in the office. He denied making the other statements.However, when confronted with his signed declaration,Lett then admitted tellingBurgessthat some of the otheremployees were complaining that she was talking to themtoo much and interfering with their work. He also admittedtelling Burgess that he had received reports that she hadbeen making derogatory remarks about her job and hersupervisors, and recalled that she had stated during theinterview that she was happy working there. He furtherrecalled telling her that he was not in any way referring tothe fact that she had been a witness at the hearing, and thateveryone was entitled to his own opinion and must testifyhow he honestly felt.C.The Discharge of Roberta GreenThe complaint alleged that Respondent dischargedGreen because of testimony she gave in the prior Boardhearing and/or because she "engaged in conduct sufficient-ly related to that hearing as to possess a protected status."As hereinabove found, the record establishes that Lettdischarged Green because she had called him a liar underoath during a recess in the hearing the preceding day, hadreiterated her accusation four or five times the succeedingday, and had also on that occasion called Eaton a liar, andthat her testimony at the hearing had nothing to do withLett's decision.In fact, Respondent, pursuant to its counsel's advice, haddecided on February 24 not to discharge Green because shehad accused Lett of perjury during the recess, but insteadexplain to her the seriousness of the accusation, thatwitnessesoften honestly disagreed in their recollection ofevents, and seek a retraction to prevent the disciplinary andmorale problem in the department which might result fromknowledge of her making such an accusation withimpunity.Only after Green repeatedly reiterated heraccusation and also called Eaton, Lett's superior, a liar, didLett decide to terminate Green.The General Counsel alternatively contends that even ifRespondent's real reason for discharging Green wasbecause she had accused Lett of perjury, reiterated heraccusation, and also called Eaton a liar, her discharge wasin violation of the Act because she was engaging in conductsufficiently related to the Board hearing to possess aprotected status. In this connection the General Counselcontends that Green had been subpenaed to attend thehearing, that her first accusation occurred during a recess inthat hearing, and that the hearings were still continuing thefollowing day when she was interviewed by Lett at workand discharged for reiterating her accusation and alsocallingEaton a liar. Thus he contends that in doing soGreen was engaging in conduct so closely related to thehearing as to warrant a protected status under theprovisions of Section 8(a)(4) of the Act. The Board has heldthatwhere an employee engages in actions or conduct"inextricably intertwinedwith and derived from" hisoriginal charges and the giving of testimony in supportthereof,a discharge or other discrimination thereforviolatesbothSections8(a)(4)and (1) of the Actindependently.2The record establishes that Green testified on February17 and was not thereafter called to the witness stand. Whileshemay have been in attendance at the hearing onFebruary 24 pursuant to a subpena when she made heraccusation in the hallway during the recess, there can be noquestion but that she was excused from further attendancethat afternoon by the General Counsel and accordinglyreturned to work on February 25, the last day of thehearing, at which time she was no longer under subpena asa witness. Even if Green was in attendance at the hearingpursuant to the General Counsel's subpena 1 week after shehad testified, her accusation of perjury in the hall during arecess would not appear to be so inextricably intertwinedwith and derived from her contentions and her giving oftestimony as to warrant a protected status for such anunprovoked accusation. In any event, her connection withthe hearing as a witness had terminated the following daywhen she repeatedly reiterated her accusation and embel-lished it by also calling Eaton a liar. Clearly that conductwas not so "inextricably intertwined" with the hearing orthe fact that she had been a witness as to deserve aprotected status. Upon a consideration of the entire record,Iam convinced and find that the General Counsel hasfailed to sustain his burden of proving that Green wasdischarged for testifying under the Act, or for any otherreason proscribed by Section 8(a)(4) or (1) of the Act.D.Interference,Restraint, and CoercionThe complaint alleged that on or about February 27Respondent interfered with, restrained, or coerced itsemployees in the exercise of rights guaranteed by Section 7of the Act by attempting to constructively discharge anemployee (Burgess)because of her testimony at a priorBoard hearing. As hereinabove found, on February 27 Lett,after ascertaining from Burgess that she planned to leaveRespondent's employ in mid-April because of her hus-band's transfer to Los Angeles, told her that he was notgoing to fire her, but that he wished she would leavevoluntarily because her presence was bothering the otheremployees and was annoying to management.He alsostated that she could not be happy working there because itseemed that every time something came up she was alwayson the opposite side of management, an obvious referenceto her prior testimony. After Burgess replied that she washappy working for Respondent and that she had to testifyas she had both because she was testifying under oath and2Lakeland Bus Lines, Inc,124 NLRB 123 (1959), andBrake PartsCompany,178 NLRB No 43 (1969) SKAGGS PAY LESS DRUG STORES253because of her own conscience, with which Lett agreed, Lettthen cautioned her not to buy candy from childrensoliciting in the office, another obvious reference to herprior testimony adverse to Respondent.On March 5 Lett again called Burgess to his office andcriticized her for taking too much time on her coffee andluncheon breaks. Burgess' testimony that she had not doneso was not rebutted by Respondent. On the afternoon ofthe same day, Lett again summoned Burgess and interro-gated her about the charge filed by Green in thisproceeding onMarch 3, which charge included anallegation that Respondent had threatened and coerced anemployee on February 27 because she gave testimonyadverse to Respondent in the prior proceeding. Lett askedBurgess if she had filed or signed a complaint and Burgessreplied that she had not. A preponderance of the reliable,probative and substantial evidence in the entire recordconvinces me, and I find, that Respondent, by interrogationand harassment, including specific references to her priortestimony, tried to induce Burgess to quit, therebyattempting to constructively discharge her, because of hertestimony at the prior Board hearing, thus interfering with,restraining, and coercing an employee in the exercise ofrights guaranteed by the Act, in violation of Section8(a)(1)of the Act.Upon the basis of the foregoing findings of fact and theentire record in the case, I make the following.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce,and the Union is a labor organization, within the meaningof the Act.2.By interfering with, restraining, and coercing itsemployees in the exercise of rights guaranteed in Section 7of the Act, Respondent has engaged in an unfair laborpractice within the meaning of Section 8(a)(1) of the Act.3.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.4.Respondent has not, as alleged in the complaint,discharged an employee in violation of Section 8(a)(4) or (1)of the Act.THE REMEDYHaving found that Respondent engaged in an unfairlabor practice, I shall recommend that it cease and desisttherefrom and take certain affirmative action of the typewhich is conventionally ordered in such cases as providedin the recommended Order below, which I find necessary toremedy and to remove the effects of the unfair laborpractices and to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of lawand the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDERSkaggs Pay Less Drug Stores, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Attempting to cause its employees to quit, orattempting to constructively discharge them, because oftheir giving testimony under the Act.(b) In anylikeor related manner interfering with,restraining, or coercing its employees in the exercise ofrights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act:(a) Post at its office and place of business in Oakland,California,copiesoftheattachednoticemarked"Appendix." 3 Copies of said notice, on forms provided bytheRegionalDirector for Region 20, after being dulysigned by Respondent's representative shall be posted byRespondent immediately upon reciept thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith.43 In the event no exceptions are filed asprovided bySection 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations and recommended Order hereinshall,as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings,conclusions,and order, andallobjections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a judgment of a United States CourtofAppeals,thewords in the notice reading "Postedby Order of theNationalLabor Relations Board"shallbe changed to read "Postedpursuant to a judgment of the United States Court of Appeals enforcing anOrder of the National LaborRelations Board "4 In the event that this recommended Order is adopted by the Board,this provision shall be modified to read "Notifythe RegionalDirector forRegion 20, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTattempt to cause our employees to quit,or attempt to constructively discharge them, because oftheirgiving testimony under the National LaborRelations Act.WE WILL NOTin any like or related manner interferewith, restrain, or coerce our employees in the exercise ofany of the rights guaranteed them by the NationalLabor Relations Act.All of our employees are free to become or remain, orrefrain from becoming or remaining, members of Profes-sional & Clerical Employees Division of Freight Checkers,ClericalEmployees & Helpers, Local 856, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, or any other labor organization,except to the extent that such right may be affected by anagreement conforming to the provisions of Section 8(a)(3)of the National Labor Relations Act. 254DECISIONSOF NATIONALLABOR RELATIONS BOARDSKAGGS PAY LESS DRUGThis notice must remain posted for 60 consecutive daysSTORESfrom the date of posting and must not be altered, defaced,(Employer)or covered by any othermaterial.Any questions concerning this notice or compliance withDatedByitsprovisions,may be directed to the Board's Office, 450(Representative)(Title)Golden Gate Avenue, Box 36047, San Francisco, CaliforniaThis is an official notice and must not be defaced by94102, Telephone 556-0335.anyone.